                                                                                  FILED
                                                                          US DISTRICT COURT
                                                                        DISTRICT OF NEBRASKA

                                                                             r~ov 1 201a
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA
                                                                        OFFICE OF THE CLERK

UNITED STATES OF AMERICA,                        Case No.:   <c,·.\B cB,D
                   Plaintiff,                    Violation No.: loa5sl\7;;2, l\)E 22..

       vs.
                                                        ORDER TO APPEAR

P\NO((E: l. OA"\51
                   Defendant.


       You are ordered to appear for your next court hearing on
Nro>erob£C "J.7     , 20.lB. at 'J~DD ~.m. in Courtroom No. 7 at the
Roman L. Hruska Federal Courthouse, 111 S. 18th Plaza, Omaha,
Nebraska.

      Failing to appear in court as directed may result in a warrant being
issued for your arrest. You may be subject to an additional charge of
Failure to Appear or a finding of Contempt of Court. Each of these may
be punishable by a term of imprisonment, a fine or both.

       Dated this M__ day of    Nou e.mbef, 20.IB_.
                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge



Defendant hereby acknowledges receipt of this Order and promises to
appear at the date and time above.



 11-\-\ct
Date                                              Defendant
